Opinion issued March 17, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-01229-CV
____________

IN RE JEAN-GUY WOLFE & MONIQUE WOLFE, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators, Jean-Guy Wolfe and Monique Wolfe, have filed a petition for writ
of mandamus complaining that the 405th District Court, Galveston County, Texas



lacked jurisdiction to enter its order granting Campise Homes’s motion to extend
post-judgment deadlines and motion for new trial.
          We deny the petition for a writ of mandamus.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.